DETAILED ACTION
This is a response to the Amendment to Application # 17/146,118 filed on June 29, 2022 in which claims 16-19, 21-26, 29-33, and 36 were amended and claims 27 and 34 were cancelled.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on July 29, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 13, 2022 complies  with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 16-26, 28-33, 35, and 36 are pending, which are rejected for double patenting and under 35 U.S.C. § 103(a).

Claim Interpretation
The present claims repeatedly recite that the claimed limitations existence of a “virtual tour.” This is merely reciting the intended use of the limitations. “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,924,627. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, claim of the present application directly correspond to claim 1 of U.S. Patent No. 10,924,627. 
Claim 16 of the Present Application
Claim 1 of U.S. Patent No. 10,924,627
Differences
A method of content management for virtual tours, the method comprising
A method of content management for virtual tours, the method comprising
Identical
providing to an end user, first data for displaying both a rotatable panoramic image of a location and a clickable graphical user interface (GUI) object embedded within the rotatable panoramic image in association with a point of interest corresponding to a visual element of the rotatable panoramic image, the GUI object associated with a hyperlink to a third-party content management provider, 
displaying a first virtual tour image including both a rotatable panoramic image of a location and a clickable graphical unit interface (GUI) object embedded within the rotatable panoramic image of the location, the GUI object having an associated hyperlink to a third-party content management provider and access code for accessing media content from the third-party content management provider
Present claim 16 provides the data from the virtual tour generation controller to the device while claim 1 of U.S. Patent No. 10,924,627 is the device.

Additionally, claim 1 of U.S. Patent No. 10,924,627 includes a limitation relating to an access code. Although not present in present claim 16, each of present claims 17-19 contain this feature.
wherein the rotatable panoramic image comprises a plurality of images stitched together to create a 360 degree image 
wherein the rotatable panoramic image comprises a plurality of images stitched together to create a 360 degree image of the location
Present claim 16 does not specify that the image is “of the location.” However, claim 1 of U.S. Patent No. 10,924,627 would anticipate the broader recitation of present claim 16.
receiving an invocation of the GUI object
receiving an invocation of the GUI object


Identical
invoking the hyperlink associated with the GUI object
invoking the hyperlink associated with the GUI object
Identical

invoking the access code for accessing media content from the third-party content management provider
Missing from present claim 16
receiving, in response to the invocation of the hyperlink, media content related to the point of interest corresponding to the visual element of the rotatable panoramic image from the third-party content management provider
receiving the media content related to the point of interest corresponding to the visual element of the rotatable panoramic image from the third-party content management provider
Present claim 16 receives “in response to the invocation of the hyperlink.” 

wherein the media content is related to a point of interest corresponding to a visual element of the rotatable panoramic image
Missing from present claim 16
providing to the end user, second data for displaying within a frame embedded within the rotatable panoramic image, the media content received from the third-party content management provider, in response to the invocation of the hyperlink and related to the point of interest corresponding to the visual element of the rotatable panoramic image
displaying within a frame embedded within the rotatable panoramic image, the media content received from the third-party content management provider and related to the point of interest corresponding to the visual element of the rotatable panoramic image
Present claim 16 provides the data from the virtual tour generation controller to the device while claim 1 of U.S. Patent No. 10,924,627 is the device.
Present claim 16 provides “in response to the invocation of the hyperlink.”
wherein a location of the GUI object in the rotatable panoramic image indicates a relationship between one or more visual elements of the rotatable panoramic image and the media content received from the third-party content management provider in response to the invocation of the hyperlink for display in the rotatable panoramic image
wherein a location of the GUI object in the rotatable panoramic image indicates a relationship between one or more visual elements of the image and the content received from the third-party content management provider for display in the image
Present claim 16 clarifies that the image is the “rotatable panoramic image.” This is implied due to antecedent basis in claim 1 of U.S. Patent No. 10,924,627.

Present claim 16 receives “in response to the invocation of the hyperlink.”

wherein a virtual tour owner has an account with the content management provider and provides through the content management provider media content related to the GUI object
Although this limitation of Claim 1 of U.S. Patent No. 10,924,627 is not present in present claim 16, claim 22 contain this feature.


Thus, there are two main differences between present claim 16 and parent claim 1 of U.S. Patent No. 10,924,627. First, parent claim 1 of U.S. Patent No. 10,924,627 contains several limitations variously found in dependent claims 17-19 (e.g., the presence of the access code) and 22 (e.g., the owner account with the third party management provider. Additionally, parent claim 1 includes “invoking the access code for accessing media content from the third-party content management provider,” not found in any claims of the present application.
Additionally, present claim 16 recites that several steps occur “in response to the invocation of the hyperlink,” which is not recited in claim 1 of U.S. Patent No. 10,924,627. However, It is the examiner’s duty to give claims “their broadest reasonable interpretation consistent with the specification.” See MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). (Emphasis added). The specification of U.S. Patent No. 10,924,627 makes it clear that each of these steps only occurs “in response to the invocation of the hyperlink.” (U.S. Patent No. 10,924,627 Fig. 4). Therefore, claim 1 of U.S. Patent No. 10,924,627 impliedly discloses this limitation. See MPEP § 2120.	
Thus, because claim 16 that does not recite the missing limitations of claim 1 of U.S. Patent No. 10,924,627, which also impliedly discloses the “in response to the invocation of the hyperlink” limitation of present claim 16, claim 1 of U.S. Patent No. 10,924,627 anticipates present claim 16, rendering a double patenting rejection proper.

Further, independent claims 23 and 30 of the present application correspond to claims 13 and 7 of U.S. Patent No. 10,924,627, respectively, for the same reasons.
Finally, claims 17-22, 24-26, 28, 29, 31-33, 35, and 36 of the present application directly correspond to claims 2-6, 8-12, and 14-19 of U.S. Patent No. 10,924,627.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. §§ 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a).

Claims 16-21, 23-18, and 30-35 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Foote et al., US Patent 7,096,428, (hereinafter Foote) which incorporates by reference Don Kimber et al.; “FlyAbout: Spatially Indexed panoramic Video;” Sep. 30, 2001; ACM Multimedia conference; Pages 1-9, (hereinafter Kimber) at col. 3, ll. 50-54, in view of Osterhout et al., US Publication 2014/0063055 (hereinafter Osterhout), as cited on the Notice of References Cited dated August 16, 2021.

Regarding claim 16, Foote discloses a method of content management for virtual tours, the method comprising “providing to an end user, first data for displaying both a rotatable panoramic image and a clickable graphical user interface (GUI) object embedded within the rotatable panoramic image.” (Foote col. 4, ll. 44-57; col. 5, ll. 28-46). Foote discloses that the user takes “a virtual tour” (Foote col. 5, ll. 28-30) of a “spatially index panoramic video” that moves in response to user action (i.e., rotatable, Foote col. 4, ll. 44-57) and that includes selectable hyperlinks (i.e., clickable graphical user interface objects) within the video. (Foote col. 5, ll. 31-46). Additionally, Foote discloses that the GUI object is “in association with a point of interest corresponding to a visual element of the rotatable panoramic image” (Foote col. 5, ll. 31-46) by providing hyperlinks (i.e., visual elements) that represent buildings or mountains (i.e., points of interest) on the rotatable, panoramic image. Further, Foote discloses  “the GUI object associated with hyperlink,” (Foote col. 5, ll. 31-33) where the selectable hyperlink text is the GUI object, and thus the hyperlink of the selectable hyperlink is associated with a GUI object, in the form of the selectable hyperlink. Moreover, Foote discloses “receiving an invocation of the GUI object” (Foote col. 5, ll. 3-15) where the user selects the selectable hyperlink. Likewise, Foote discloses “invoking the hyperlink associated with the GUI object.” (Foote col. 5, ll. 3-15). Foote also discloses “receiving, in response to the invocation of the hyperlink, media content related to the point of interest corresponding to the visual element of the rotatable panoramic image,” (Foote col. 5, ll. 3-15) where “more information” (i.e., media content) is received from the web page, which must be done in response to the invocation of the hyperlink because that is how the retrieval of the web page is initiated. Foote gives multiple examples of the additional information being “related to the point of interest correspond to the visual elements of the rotatable panoramic image” such as the information being captions of the image data. (Foote col. 6, ll. 49-62).  Foote also shows that this is provided via the motion engine 21 (i.e., the virtual tour generation controller). (Foote col. 4, ll. 15-28). In addition, Foote discloses “providing to the end user, second data for displaying … within the rotatable panoramic image, the media content received … in response to the invocation of the hyperlink and related to the point of interest corresponding to the visual element of the rotatable panoramic image” (Foote col. 6, ll. 49-62 and Fig. 4) by providing an example interface of the text reading “Rodin Sculptures” (i.e., second data) within the rotatable panoramic image and related to the sculptures present in the image, which must be done in response to the invocation of the hyperlink because that is how the retrieval of the web page is initiated. Finally, Foote discloses “wherein a location of the GUI object in the rotatable panoramic image indicates a relationship between one or more visual elements of the rotatable panoramic image and the media content received … in response to the invocation of the hyperlink for display in the rotatable panoramic image” (Foote col. 6, ll. 49-62 and Fig. 4) by displaying the text “Rodin Sculptures” adjacent to, and with arrows pointing towards, the actual Rodin sculptures present in the image, which indicates a relationship between the text and the image.
Foote does not appear to explicitly disclose the source of the content or that the second data is displayed “within a frame embedded” within the rotatable panoramic image. Therefore, Foote does not appear to explicitly disclose “the GUI object associated with a hyperlink to a third-party content management provider;” “receiving, in response to the invocation of the hyperlink, media content related to the point of interest corresponding to the visual element of the rotatable panoramic image from the third-party content management provider;” “providing to the end user, second data for displaying within a frame embedded within the rotatable panoramic image, the media content received from the third-party content management provider in response to the invocation of the hyperlink and related to the point of interest corresponding to the visual element of the rotatable panoramic image;” or “wherein a location of the GUI object in the rotatable panoramic image indicates a relationship between one or more visual elements of the rotatable panoramic image and the media content received from the third-party content management provider in response to the invocation of the hyperlink for display in the rotatable panoramic image.”
However, Osterhout discloses “the GUI object having an associated hyperlink to a third-party content management provider” (Osterhout ¶¶ 477, 511) by indicating that the user may “click[] on a link” (i.e., click on a GUI object in the form of a selectable hyperlink, Osterhout ¶ 511) and indicating that the data may be provided by third parties (Osterhout ¶ 477). Additionally, Osterhout discloses “receiving … media content related to the point of interest corresponding to the visual element of the rotatable panoramic image from the third-party content management provider” (Osterhout ¶ 511) where the third-party content provider provides additional information in the form of an advertisement. Further, Osterhout discloses “providing to the end user, second data for displaying within a frame embedded within the rotatable panoramic image, the media content received from the third-party content management provider … and related to the point of interest corresponding to the visual element of the rotatable panoramic image” (Osterhout ¶ 618 and Fig. 6) by giving an example of additional data displayed within an embedded frame of the image. Finally, Osterhout discloses “wherein a location of the GUI object in the rotatable panoramic image indicates a relationship between one or more visual elements of the rotatable panoramic image and the media content received from the third-party content management provider … for display in the rotatable panoramic image” (Osterhout ¶ 618 and Fig. 6) by displaying the text adjacent to and, with arrows pointing towards, the point of interest present in the image, which indicates a relationship between the text and the image.
A person of ordinary skill in the art prior to invention would have recognized that when Osterhout was combined with Foote, the content of Foote would be “from the third-party content management provider” of Osterhout. Therefore, the combination of Foote and Osterhout at least teaches and/or suggests the limitations “receiving, in response to the invocation of the hyperlink, media content related to the point of interest corresponding to the visual element of the rotatable panoramic image from the third-party content management provider;” “providing to the end user, second data for displaying within a frame embedded within the rotatable panoramic image, the media content received from the third-party content management provider in response to the invocation of the hyperlink and related to the point of interest corresponding to the visual element of the rotatable panoramic image;” and “wherein a location of the GUI object in the rotatable panoramic image indicates a relationship between one or more visual elements of the rotatable panoramic image and the media content received from the third-party content management provider in response to the invocation of the hyperlink or display in the rotatable panoramic image,” rendering them obvious.
Foote and Osterhout are analogous art because they are from the “same field of endeavor,” namely that of virtual tour software. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Foote and Osterhout before him or her to modify the metadata of Foote to be received from a third party and be displayed in a frame, as taught by Osterhout.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Foote teaches the “base device” for displaying metadata about images in a virtual tour. Further, Osterhout teaches the “known techniques” for obtaining that metadata from a third party and the manner of displaying that data within a frame that is applicable to the base device of Foote. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because neither the source of the metadata nor the presence of a frame around the data would affect the operation of Foote in a manner to suggest any change in said operation.

Regarding claim 23, it merely recites a system for performing the method of claim 16. The system comprises computer hardware and software modules for performing the various functions. The combination of Foote and Osterhout comprises computer hardware (Foote col. 14, ll. 24-59) and software modules for performing the same functions. Thus, claim 23 is rejected using the same rationale set forth in the above rejection for claim 16.

Regarding claim 30, it merely recites a computer program product for performing the method of claim 16. The computer program product comprises computer software modules for performing the various functions. The combination of Foote and Osterhout comprises computer software modules for performing the same functions. Thus, claim 30 is rejected using the same rationale set forth in the above rejection for claim 16.

Regarding claims 17, 24, and 31, the combination of Foote and Osterhout discloses the limitations contained in parent claims 16, 23, and 30 for the reasons discussed above. In addition, the combination of Foote and Osterhout discloses “wherein the GUI object has an access code for accessing the media content from the third-party content management provider” (Osterhout ¶ 528) by indicating that the object may include a code that links to additional media. Further, the combination of Foote and Osterhout discloses “wherein the access code for accessing the media content from the third-party content management provider comprises an application programming interface (API) call to the third-party content management provider.” (Osterhout ¶ 771)

Regarding claims 18, 25, and 32, the combination of Foote and Osterhout discloses the limitations contained in parent claims 16, 23, and 30 for the reasons discussed above. In addition, the combination of Foote and Osterhout discloses “wherein the GUI object has an access code for accessing the media content from the third-party content management provider” (Osterhout ¶ 528) by indicating that the object may include a code that links to additional media. Further, the combination of Foote and Osterhout discloses “wherein the access code for accessing the media content from the third-party content management provider comprises a widget provided by the third-party content management provider” (Osterhout ¶ 455) by disclosing that the selectable content may be an icon, which is a form of widget.

Regarding claims 19, 26, and 33, the combination of Foote and Osterhout discloses the limitations contained in parent claims 16, 23, and 30 for the reasons discussed above. In addition, the combination of Foote and Osterhout discloses “wherein the GUI object has an access code for accessing the media content from the third-party content management provider” (Osterhout ¶ 528) by indicating that the object may include a code that links to additional media. Further, the combination of Foote and Osterhout discloses “wherein the access code for accessing the media content from the third-party content management provider comprises HyperText Markup Language (HTML) elements provided by the third-party content management provider” (Foote col. 13, ll. 15-27 and Osterhout ¶ 477) where the content may include HTML elements and indicating that content may be from a third-party content management provider.

Regarding claim 20, the combination of Foote and Osterhout discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, the combination of Foote and Osterhout discloses “wherein the media content includes one or more messages from a social media messaging feed.” (Osterhout ¶ 444).

Regarding claim 21, the combination of Foote and Osterhout discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, the combination of Foote and Osterhout discloses “retrieving the rotatable panoramic image from a source other than the third-party content management provider” (Foote col. 8, l. 64-col. 9, l. 15) where the virtual tour image comes from the motion engine 21, which is not the third-content management provider.

Regarding claims 28 and 35, the combination of Foote and Osterhout discloses the limitations contained in parent claims 23 and 30 for the reasons discussed above. In addition, the combination of Foote and Osterhout discloses “wherein the third-party content management provider comprises a social media website.” (Osterhout ¶ 444) 

Claims 22, 29, and 36 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Foote in view of Osterhout, as applied to claims 16, 23, and 30 above, in further view of Kelley et al., US Publication 2008/0281754 (hereinafter Kelley), as cited on the Notice of References Cited dated August 16, 2021.

Regarding claims 22, 29, and 36, the combination of Foote and Osterhout discloses the limitations contained in parent claims 16, 23, and 30 for the reasons discussed above. In addition, the combination of Foote and Osterhout does not appear to explicitly disclose “wherein a virtual tour owner has an account with the third-party content management provider and provides through the third-party content management provider the media content related to the GUI object.”
However, Kelley discloses a content providing system including the step “wherein a content owner has an account with the content management provider and provides through the content management provider the media content related to the GUI object” (Kelley ¶¶ 11. 40) by providing that the third-party content providers have accounts linked to the content providing system that are linked to rewriting links (i.e., hotspots).
A person of ordinary skill in the prior to the invention of the present invention would have recognized that when Kelley was combined with Foote and Osterhout, that the content owners of Kelley would be the virtual tour owner of Foote and Osterhout. Therefore, the combination of Foote, Osterhout, and Kelley at least teaches and/or suggests the claimed limitation “wherein a virtual tour owner has an account with the content management provider and provides through the content management provider the media content related to the GUI object,” rendering it obvious.
Foote, Osterhout, and Kelley are analogous art because they are from the “same field of endeavor,” namely that of content providing systems. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Foote, Osterhout, and Kelley before him or her to modify the content providing system of Foote and Osterhout to include the content provider accounts of Kelley.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Foote and Osterhout teaches the “base device” for providing a virtual tour. Further, Kelley teaches the “known technique” for using accounts for providing the content that is applicable to the base device of Foote and Osterhout. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Response to Arguments
Applicant’s request filed June 29, 2022, to hold the double patenting rejection of claims 16-26, 28-33, 35, and 36 in abeyance (Remarks 10-11) have been noted.

Applicant’s arguments filed June 29, 2022, with respect to the objections to claims 16, 23, and 30 and the rejection of claim 27 under 35 U.S.C. § 112(d) (Remarks 11) have been fully considered and are persuasive. The objections to claims 16, 23, and 30 and the rejection of claim 27 under 35 U.S.C. § 112(d) have been withdrawn. 

Applicant's remaining arguments filed June 29, 2022 have been fully considered but they are not persuasive.

Regarding the rejection of claim 16 under 35 U.S.C. § 103, Applicant first argues the combination of Foote and Osterhout fails to disclose “a clickable graphical user interface (GUI) object embedded within the rotatable panoramic image in association with a point of interest corresponding to a visual element of the rotatable panoramic image” and “wherein a location of the GUI object in the rotatable panoramic image indicates a relationship between one or more visual elements of the rotatable panoramic image and the media content received from the third-party content management provider in response to the invocation of the hyperlink for display in the rotatable panoramic image.” (Remarks 13). Specifically, Applicant cites Foote Fig. 2 to argue that the object is not “embedded within” the image and the “location of the GUI object in the rotatable panoramic image.” (Remarks 13). The examiner disagrees.

Applicant’s reliance on Fig. 2 of Foote is misplaced as this figure was never offered to support the rejection of claim 1. As a result, Applicant’s argument fails to comply with 37 C.F.R. § 1.111(b), which requires the applicant to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” The Applicant’s reply fails to comply with this requirement because Applicant’s argument does not address the examiner’s action and instead discussed a portion of the cited prior art that was never used in the rejection. Therefore, Applicant’s argument is unpersuasive. 

Applicant next argues that Foote fails to disclose “providing to the end user, second data for displaying within a frame embedded within the rotatable panoramic image, the media content received from the third-party content management provider in response to the invocation of the hyperlink and related to the point of interest corresponding to the visual element of the rotatable panoramic image” because “Foote simply discloses that another web page can be accessed via the hyperlink 87” and not “that media content is received in response to an invocation of a hyperlink and displayed within a frame embedded within the rotatable panoramic image.” (Remarks 14). The examiner disagrees.

Again, Applicant’s argument fails to comply with 37 C.F.R. § 1.111(b), which requires the applicant to “distinctly and specifically point[] out the supposed errors in the examiner’s action.”  The Applicant’s reply fails to comply with this requirement, because it merely reproduces the text of reference and present a conclusion that this is somehow different than the claimed invention. Applicant does not point out the alleged error with any analysis as to why the teachings of Foote are somehow different from the claimed invention. Therefore, Applicant’s argument is unpersuasive.

Applicant next argues that Osterhout is “not relevant” and fails to disclose “displaying media content within a frame embedded within a rotatable panoramic image, and that a location of a GUI object in the rotatable panoramic image indicates a relationship between one or more visual elements of the image and the content received from the third party content management provider.” (Remarks 14, citing Final Rejection dated March 30, 2022 at Page 12). The examiner disagrees.

Applicant’s argument fails for multiple reasons. 
First, In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “displaying media content within a frame embedded within a rotatable panoramic image”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The closest the examiner can locate to any such recitation in the present claims is that the data is “for displaying,” but the current claims never require the act of displaying.
Second, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As was made clear in the rejection, Foote teaches all the features relating to the location except that the data is “from the third party content management provider,” which is taught by Osterhout. 
Third, Applicant’s argument that Osterhout is “not relevant” once again Applicant’s argument fails to comply with 37 C.F.R. § 1.111(b), which requires the applicant to “distinctly and specifically point[] out the supposed errors in the examiner’s action” because it amounts to nothing more than a bald assertion with no analysis or evidentiary support.
Finally, even if these limitations were present in the claims, Osterhout teaches both of them. For example, Osterhout discloses “displaying media content within a frame embedded within a rotatable panoramic image” in Fig. 6 with media content in the form of the text related to the Fontaines de la Concorde and an icon 602, both located in the rotatable panoramic image 618. Additionally, Osterhout also discloses “that a location of a GUI object in the rotatable panoramic image indicates a relationship between one or more visual elements of the image and the content received from the third party content management provider” in Fig. 6 with both media elements including an error that directly connects them to the portion of the image to which those media apply and in ¶ 511, by having disclosed that the data may come from any of a plethora of content providers. 
Therefore, Applicant’s argument is unpersuasive.

Finally, Applicant argues that the media of Osterhout is not “received in response to an invocation [sic] a hyperlink.” (Remarks 15). The examiner disagrees.

Again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As is made clear, it is the combination of Foote and Osterhout that teaches this feature and not Osterhout alone. Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claims 17-26, 28-33, 35, and 35 U.S.C. § 103, Applicant argues that these claims are allowable for either the same reasons as claim 16 or for depending on such a claim. (Remarks 16). Applicant’s argument is unpersuasive for the reasons discussed above. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 C.F.R. § 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 C.F.R. § 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 C.F.R. § 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176